Citation Nr: 0832886	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-37 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for basal cell carcinoma of 
the right side of the face to include several skin cancer 
areas as a result of exposure to ionizing radiation, and if 
so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the claim to reopen the 
veteran's claim for entitlement to service connection.  Three 
months later, the veteran submitted additional evidence and a 
rating decision denying the claim to reopen was issued in 
March 2003.  The following month, the veteran submitted 
additional evidence and the claim to reopen was again denied 
in an April 2003 rating decision.  The veteran filed a notice 
of disagreement (NOD) in May 2003.  Since the NOD was filed 
within one year after notice of the October 2002 rating 
decision, and since the veteran had submitted additional 
evidence during that time period, pursuant to 38 C.F.R. 
§ 3.156(b) (2007), the Board determines that this appeal 
arises from the October 2002 rating decision rather than from 
the subsequent decisions.  

In June 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  





FINDINGS OF FACT

1.  The Board's February 2002 decision denied the veteran's 
claim for service connection for entitlement to service 
connection for basal cell carcinoma of the right side of the 
face to include several skin cancer areas as a result of 
exposure to ionizing radiation.  

2.  The evidence received since the last, prior, final denial 
on any basis, in February 2002, considered in conjunction 
with the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 

3.  The veteran did not incur basal cell carcinoma of the 
right side of the face or any other skin cancer during 
service, nor can such inservice incurrence be presumed. 


CONCLUSIONS OF LAW

1.  The Board's decision in February 2002, which denied 
service connection for basal cell carcinoma of the right side 
of the face as a result of exposure to ionizing radiation, is 
final.  38 C.F.R. §§ 20.302, 20.1000, 20.1100, 20.1101, 
20.1103, 20.1104 (2007).  

2.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for basal cell 
carcinoma of the right side of the face to include several 
skin cancer areas as a result of exposure to ionizing 
radiation.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2007).



3.  The criteria for service connection for basal cell 
carcinoma of the right side of the face to include several 
skin cancer areas as a result of exposure to ionizing 
radiation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2007).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence 

In December 1995, the veteran filed a claim for entitlement 
to service connection for basal cell carcinoma of the right 
side of the face as a result of exposure to ionizing 
radiation.  In January 1997, the RO denied that claim because 
the record did not show that the veteran had been exposed to 
enough ionizing radiation to cause his basal cell carcinoma.  
The veteran appealed.  In February 2002, the Board issued a 
decision denying service connection.  The veteran filed a 
motion for reconsideration of that Board decision.  38 C.F.R. 
§§ 20.1000, 20.1001.  After the Board denied reconsideration, 
the veteran did not file a notice of appeal to the Court of 
Appeals for Veterans Claims.  When a rating decision is 
affirmed by the Board, the rating decision is subsumed by the 
Board's appellate decision.  38 C.F.R. § 20.1104.  And a 
Board decision becomes final as of the date that is stamped 
upon it when issued.  38 C.F.R. § 20.1100(a).  Accordingly, 
the Board's decision became final as of February 11, 2002.  

When a veteran requests that a claim be reopened after an 
appellate decision has been issued, and submits additional 
evidence in support of that claim, a determination must be 
made as to whether such evidence is new and material.  
38 C.F.R. § 20.1105.  If the evidence is new and material, VA 
must reopen that claim and evaluate the merits of the claim 
in light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 20.1105; Spalding v. Brown, 10 Vet. App. 
6, 10 (1997).  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the February 2002 decision of the Board, the veteran 
has submitted to the RO various medical records and 
statements.  In addition, in response to revised guidelines 
about exposure to ionizing radiation levels between 1945 to 
1962, additional information was obtained from the veteran 
and a request to the Defense Threat Reduction Agency (DTRA) 
(previously Defense Nuclear Agency) to review the veteran's 
information and provide a revised determination of his level 
of ionizing radiation exposure during service was submitted.  
The details in the additional evidence obtained from the 
veteran for the purpose of obtaining a revised determination 
of his ionizing radiation level constitutes new and material 
evidence.  38 C.F.R. § 3.311.  

The degree of detail about the frequency of trips and the 
routes taken with respect to the veteran's movement among the 
ships in Operation CROSSROADS was not previously submitted to 
the RO, so it is "new" evidence.  That evidence is also 
material because it relates to the veteran's level of 
ionizing radiation, which was one 
unestablished fact necessary to substantiate the claim.  
Since no individual film badge and exposure records existed 
for the veteran, this new evidence helped in obtaining a more 
accurate estimate of the veteran's level of ionizing 
radiation than was possible at the time of the last, prior, 
final denial of the claim.  

Since the claims file contained no ionizing radiation level 
determination based on the revised criteria, this new and 
material evidence was neither cumulative nor redundant of the 
evidence of record in February 2002 (the time of the last, 
prior, final denial of the claim sought to be reopened).  As 
the information in those documents was sufficient to trigger 
a new determination from DTRA, the evidence raised a 
reasonable possibility of substantiating the claim.  As a 
result, the standard for new and material evidence has been 
met.  The claim is reopened, and to that extent, the claim is 
granted. 




II.  Service connection 

The issue of service connection for basal cell carcinoma of 
the right side of the face to include several skin cancer 
areas as a result of exposure to ionizing radiation was 
reopened and denied on the merits in a November 2006 
statement of the case.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Here, the veteran has produced substantial evidence that he 
has a current skin cancer disability.  Thus, the first 
requirement for service connection has been met on this 
record.  

With respect to the second requirement for service 
connection, there are four methods available to the veteran 
to establish that the veteran's skin cancer was incurred 
during active military service.  First, the veteran could 
establish that skin cancer was manifest during service.  But 
the veteran's service treatment records do not show that he 
had skin cancer during service or even any skin complaints 
during service.  Thus, inservice incurrence of skin cancer is 
not established by inservice records.  

For certain diseases (such a malignant tumor), a veteran can 
establish that cancer was incurred during service by using 
the chronic disease presumption of 38 C.F.R. §§ 3.307 and 
3.309.  As relevant here, those regulations provide that if a 
malignant tumor (such as basal cell carcinoma) was manifest 
to a compensable degree within one year following discharge 
from active military service, it will be presumed that the 
skin cancer was incurred during service.  38 C.F.R. §§ 3.307, 
3.309.  But here, nothing in the claims folder shows that any 
basal cell carcinoma was manifest by December 1948, one year 
following discharge.  Thus, the second service connection 
requirement is not established by the provisions governing 
presumption of inservice incurrence for a chronic disease.  

When exposure to ionizing radiation is alleged, the special 
presumption provision of 38 C.F.R. § 3.311 is also 
applicable.  As relevant here, that regulation provides that 
when a veteran claims that his inservice exposure to ionizing 
radiation caused a radiogenic disease (such as skin cancer) 
that first becomes manifest at least five years after service 
and was not manifest to a compensable degree within the 
presumptive period of 38 C.F.R. §§ 3.307 and 3.309 (as 
discussed above), an assessment will be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311(a)(1).  When the claim is based on exposure during 
atmospheric nuclear weapons testing, dose data will be 
requested from the appropriate office of the Department of 
Defense.  38 C.F.R. § 3.311(a)(2)(i).  

During service, the veteran was not issued, and thus did not 
wear, a film badge to measure his dose of radiation exposure 
while participating in Operation CROSSROADS.  Accordingly, 
the Department of Defense was required to reconstruct the 
veteran's probable dose of ionizing radiation.  Three 
requests were sent to the Department of Defense to determine 
the probable dose of ionizing radiation the veteran would 
have been exposed to during his participation in Operation 
CROSSROADS.  All three replies indicated that based on the 
information provided by the veteran and data available to the 
Department of Defense, the veteran would have received a 
probable dose of zero rem gamma.  

The veteran asserts that because he was not issued an 
individual film badge, the Department of Defense cannot 
determine the dose of ionizing radiation he was exposed to.  
But the regulations that govern the presumption of inservice 
incurrence for radiogenic diseases as a result of exposure to 
ionizing radiation explicitly provide that such 
reconstructions are appropriate and set forth factors that 
must be considered in determining whether the radiogenic 
disease was caused by inservice exposure to ionizing 
radiation.  38 C.F.R. § 3.311(e)(1).  The March 2006 Scenario 
of Participation and Radiation Exposure Pertaining to the 
Veteran for Operation CROSSROADS report shows that many 
factors, including the duration of exposure, the distance 
from ground zero during testing, the exposure to contaminated 
water, and the proximity to targets when delivering supplies 
to the various vessels were all considered.  Where facts were 
not clear, the facts more favorable to the veteran's claim 
were used.  The veteran has not challenged any of the facts 
in that report.  And the Department of Defense used that data 
to determine that the veteran's dose of ionizing radiation 
during Operation CROSSROADS was zero rem gamma.  Without 
scientific data to establish a harmful dose of ionizing 
radiation, the second requirement for service connection 
cannot be established through the presumption provisions of 
38 C.F.R. § 3.311.  

Since the veteran's skin cancer was not diagnosed until after 
service, the veteran may also establish that the skin cancer 
was incurred during service if all of the evidence of record, 
including inservice evidence, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d) 
(postservice initial diagnosis of disease).  But the veteran 
has not produced any credible scientific or medical evidence 
that his skin cancer was incurred during service.  

Even when there is no inservice treatment for a disability, 
if a medical professional provides credible evidence that a 
relationship exists between a current disability and an 
inservice event, it logically follows that  the veteran 
incurred the disability in service.  Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).  The record shows that the veteran 
tried to locate the physician who originally diagnosed him 
with skin cancer in order to obtain a medical opinion from 
him, but that physician had since retired.  So the veteran 
asked the VA medical center to provide him with a medical 
opinion that his skin cancer was the result of his 
participation in Operation CROSSROADS.  

But the opinion from the VA doctor, who is competent to 
provide a medical judgment, does not establish a relationship 
between his current skin cancer and his active military 
service.  In November 2001, that VA doctor wrote a letter 
stating that the veteran had had skin surgery at the VA 
medical center and was receiving treatment for skin problems 
at that time.  Instead of providing a definite nexus between 
the veteran's skin disability and his military service, he 
stated that he believed that the veteran should be afforded 
an evaluation to determine if his skin problems were related 
to radiation exposure.  Since, in the light most favorable to 
the veteran, the letter at most raises an inference that a 
relationship between his skin cancer and radiation exposure 
was possible, it is much too speculative to establish that 
the veteran did incur his skin cancer during service.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (opinion that veteran 
could have incurred hepatitis during service lacked probative 
value because it was too speculative).  And the veteran was 
afforded such an evaluation when the Department of Defense 
determined that he had no harmful exposure to ionizing 
radiation during Operation CROSSROADS.  

The record contains no other medical or scientific evidence 
about the veteran's exposure to ionizing radiation or the 
relationship between the veteran's current skin cancer and 
his military service.  It is clear from the veteran's 
statements that he sincerely believes his skin cancer was 
caused by his radiation exposure during Operation CROSSROADS.  
But the record does not establish that the veteran is 
qualified, through education, training, or experience, to 
provide medical opinions about the etiology of his skin 
cancer disability.  38 C.F.R. § 3.159(a)(1) (requirements for 
competent medical evidence).  Indeed, as a lay person, his 
opinion about how his skin cancer was caused is not 
persuasive.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
lay person is not competent to give evidence of matters that 
require medical knowledge).   

Nor does application of the doctrine of reasonable doubt 
change the outcome.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But the only 
evidence in favor of the claim is a lay person's strong 
belief that there must be a connection between his disability 
and service.  On the other hand, against the claim is 
scientific evidence showing no harmful radiation exposure and 
the lack of competent, credible evidence establishing a 
relationship between his disability and service.  Where the 
evidence against the claim is much greater than that in 
favor, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Even though the veteran was a participant in nuclear weapons 
testing as part of  Operation CROSSROADS, the medical and 
scientific evidence in the record does not establish that his 
skin cancer was incurred during service.  As the second 
requirement for service connection has not been established 
on this record, service connection must be denied.  


III.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's August 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
October 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original August 2002 letter.  First, those flaws were cured 
in an April 2008 letter, after which the veteran presented 
additional evidence in a personal hearing over which the 
undersigned Veterans Law Judge presided.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  But in any event, since service connection was 
denied, any issues about implementation of an award for 
service connection have been rendered moot.   

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Board reopened 
the veteran's claim, errors with respect to notice about how 
to reopen, if any, have been rendered moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (that contained his service 
treatment records), by seeking a determination by the 
Department of Defense on the veteran's dose of ionizing 
radiation, and by providing the veteran with an opportunity 
to present sworn testimony before the Board at a personal 
hearing .  

The veteran was not provided with a medical examination.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4). 

Although the first requirement is met on this record, the 
other two requirements have not been met.  The evidence of 
record shows that although the veteran was a participant in 
nuclear weapons testing during service, given the nature of 
his duties and his distance from each blast, notwithstanding 
his activities after the blast, he had zero rem gamma 
exposure to ionizing radiation.  Thus, while his 
participation in the testing raised an issue whether he was 
exposed to radiation during service, the record establishes 
that there was no such exposure.  Therefore, there is no 
event, injury, or disease incurred in service.  

And although the there is a low threshold for the third 
requirement for a VA examination, there is no credible 
evidence in this record indicating that this veteran's skin 
cancer may be associated with his military service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Notwithstanding the 
veteran's sincere belief, he is not qualified to determine 
the cause of his skin cancer.  And while the record contains 
a November 2001 letter by a VA doctor stating that the 
veteran should be afforded an evaluation to determine if his 
skin problems were related to radiation exposure, it is clear 
from the language of that letter that he is making a personal 
appeal rather than providing a medical opinion.  First, 
except for the sentence about the veteran's treatment (which 
is somewhat vague in itself), the letter contains no medical 
data, references, opinion, or rationale about the 
relationship between the veteran's skin cancer and the level 
of radiation exposure he had during military service.  
Second, it assumes that the veteran was exposed to radiation 
and does not reflect any knowledge by the VA doctor that the 
Department of Defense had determined that the veteran's level 
of radiation exposure was zero rem gamma.  Finally, the 
language used by the physician does not appear to be based on 
any particulars of the veteran's condition; rather it appears 
to be an attempt to help a patient without being held 
accountable by making any kind of definite statement.  

Given the evidence that the veteran was not exposed to 
ionizing radiation and the absence of any statement that his 
skin cancer may be related to service, the Board finds a 
medical examination for the purpose of determining whether 
the veteran's skin cancer was related to service was not 
necessary to decide this appeal.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for service connection for 
basal cell carcinoma of the right side of the face to include 
several skin cancer areas as a result of exposure to ionizing 
radiation is reopened.  To this extent, the appeal is 
granted.  

Service connection for basal cell carcinoma of the right side 
of the face to include several skin cancer areas as a result 
of exposure to ionizing radiation is denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


